Citation Nr: 1427205	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-46 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for sarcoidosis and, if so, whether service connection is warranted.

2.  Entitlement to service connection for left optic neuropathy, status post tumor removal.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran had active military service from August 1973 to July 1976 and from July 1978 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2013, the Board denied the issue of entitlement to service connection for left optic neuropathy, status post tumor removal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims, and by an October 2013 Order, the appeal was vacated and remanded to the Board for adjudication as outlined by the Joint Motion for Remand.

In the interim, the Veteran filed a timely Form 9, Formal Appeal, as to the issues of entitlement to service connection for sleep apnea and for sarcoidosis.  Therefore those claims are now also before the Board.

The issue of entitlement to service connection for sarcoidosis and for left optic neuropathy, status post tumor removal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1987 rating decision, the RO denied service connection for sarcoidosis.  The RO declined to reopen the claim in February 2000, October 2007, and November 2009.  The Veteran was notified of those decisions and of his right to appeal but did not file a timely appeal. 

2.  The evidence added to the record since the last final decision in November 2009 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for sarcoidosis and creates a reasonable possibility of an allowance of the claim.

3.  The preponderance of the evidence reflects that the Veteran's current obstructive sleep apnea was not present during service and is not due to any incident of his active duty service.


CONCLUSIONS OF LAW

1.  The October 1987, February 2000, October 2007, and November 2009 rating decisions that denied service connection for sarcoidosis and declined to reopen that claim are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's current obstructive sleep apnea was not incurred in, or caused or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify. Specifically, an April 2010 letter, sent prior to the initial May 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed him of the effective date requirements and how VA determines disability ratings as set forth in Dingess/Hartman.

Relevant to the duty to assist, the Veteran's service treatment records, private and VA treatment records, and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and VBMS claims file.  The Board notes that the Veteran has not been afforded a VA examination with regard to his claim.  However, as outlined below, the Board finds that preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  In this regard, the Veteran has only claimed that his sleep apnea began in service, without providing any additional contentions or evidence of such.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   In this case, the Veteran has stated only that his sleep apnea was diagnosed during his second period of service.  However, the service records are negative for that diagnosis.  There are no other contentions set forth, including as to continuity of symptoms since service.  Therefore, the Board finds that the elements as outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006) have not been met, and the duty to assist to obtain a VA examination and/or opinion is not triggered in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

New & Material Evidence

The Veteran contends that while in service, he was diagnosed with sarcoidosis and that he currently suffers from sarcoidosis that began in service.

The RO denied the Veteran's claim for service connection for October 1987, stating that although there was evidence of a diagnosis of sarcoidosis in service, post-service VA examination failed to show a current diagnosis of that condition.  Thus, the claim was denied.  The RO declined to reopen the claim in February 2000, October 2007, and November 2009, each time stating that there was no evidence of a current diagnosis of sarcoidosis.

Although in the August 2010 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for sarcoidosis, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d) , 20.302, 20.1100, 20.1103 (2011).  Thus, the previous decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in January 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision in November 2009 consisted of the Veteran's statements, private treatment records, VA treatment record, Social Security Administration records, and service treatment records.  After a review of all the evidence, the Board finds that the evidence received since the last final decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes an October 2011 VA examination wherein the VA examiner stated that the Veteran currently suffered from sarcoidosis which was causing his chest pains.  Prior to this opinion, it did not appear that the Veteran had a current diagnosis of sarcoidosis, as the treatment records at the time of the last final decisions stated only a "history of sarcoidosis."  Thus, the new evidence was not previously considered by agency decision makers.  It is therefore not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for sarcoidosis is reopened.  To that extent only, the appeal is allowed.

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea, however, is not considered to be chronic diseases under these regulations.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Again, however, sleep apnea is not included under these regulations.

Service treatment records from the Veteran's first and second period of active service are negative of any reported complaints, diagnosis, or treatment for sleep apnea.

Post-service treatment records reflect a diagnosis of sleep apnea following a sleep study in February 2010.  The records dated prior to that time, including a 1987 VA examination, are completely negative for any complaint, diagnosis, or treatment related to sleep apnea.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  For one, despite the Veteran's contention that he was diagnosed with sleep apnea in service and that such should be documented in his service records, a careful review of those records is negative for a diagnosis, or complaints, of sleep apnea.  Rather, the first indication of sleep apnea is not until 2010, more than 20 years following service separation.  Accordingly, there is no indication when reviewing the competent medical evidence of record of a disease or disability in service, continuity of symptoms since service, or a medical nexus relating the current sleep apnea to service.
While the Veteran contends that his current sleep apnea is related to military service, the Board accords his statements regarding the etiology of this disability less probative value as he is not competent to opine on such a complex medical question.  It is true that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

While the Veteran is competent to state that he suffered from sleeping problems in service, he is not competent to state that his currently diagnosed sleep apnea was caused or aggravated by service because he does not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill and review of the physical findings in service and since service, such as completion of a sleep study.  Moreover, the Veteran has only offered conclusory statements that his sleep apnea was related to his service, however, the record is inconsistent with those statements.  Thus, the Veteran is deemed less credible, as his statements are not supported by the record.

In this case, a preponderance of the competent medical evidence of record is against a finding that the Veteran suffers from sleep apnea that is etiologically related to his active service.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for sarcoidosis has been received, the Veteran's previously-denied claim is reopened.

Service connection for sleep apnea is denied.

REMAND

A VA examination is necessary to determine whether the Veteran currently suffers from sarcoidosis, or residuals thereof.  To that extent, the service treatment records show that in February 1980, the Veteran was diagnosed with sarcoidosis, stage II, pulmonary parenchymal involvement.  It was stated that the Veteran was minimally symptomatic.  However, in the previous eight months, chest x-ray had shown diffuse parenchymal involvement.  He was therefore started on a course of Prednisone.  On December 1985 periodic examination, he was assessed to have "sarcoidosis, asymptomatic."  Post-service records reflect that on July 1987 VA examination, sarcoidosis was not found.  From there on out, post-service VA records show only a "history of sarcoidosis."  However, on October 2011 VA examination, with regard to the Veteran's contended chest pain disability, the VA examiner stated that the Veteran had "mediastinal sarcoidosis."  The Board finds that clarification on this matter is necessary.

Then, as per the Joint Motion, a new VA examination is necessary in order to assess the Veteran's claim for service connection for left optic neuropathy, status post tumor removal.  In that regard, although on November 2011 VA examination, the VA examiner concluded that it would be speculative to relate the Veteran's decreased visual acuity in-service with his post-service pituitary macroadenoma (or left optic neuropathy, status post tumor removal), the examiner did not provide an opinion as to whether the Veteran's left optic neuropathy, status post tumor removal, was caused or aggravated by sarcoidosis that was diagnosed in service.  To that extent, the Veteran has submitted medical articles describing sarcoidosis and stating that it could lead to inflammation of the cranium, the brain in around the hypothalamus, and the pituitary gland.  The articles state that sarcoidosis could result in neurological manifestations affecting any nerve of the skull, including the eye.  Accordingly, in light of this new evidence, a new VA examination and opinion is necessary in order to assess the claim on that secondary basis.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate claimed sarcoidosis.  The claims file must be reviewed by the examiner.  The examiner should provide the rationale for all opinions provided. 

a)  Does the Veteran have a current diagnosis of sarcoidosis?  Note the November 2011 VA opinion stating that he suffers from "mediastinal sarcoidosis,"  and that he was diagnosed with sarcoidosis while in service.  All necessary tests, such as x-ray, should be completed.

b) If the answer to a) is yes, the examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current sarcoidosis was caused or aggravated, or had its onset, while in service.

2.  Schedule the Veteran for a VA examination to evaluate the etiology of his left optic neuropathy, status post tumor removal.  The claims file must be reviewed by the examiner.  The examiner should provide the rationale for all opinions provided. 

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's pituitary macroadenoma (or left optic neuropathy, status post tumor removal) was caused or aggravated by i) current sarcoidosis, or ii) if no current sarcoidosis has been found, sarcoidosis that was diagnosed in service.  The examiner is directed to discuss the medical articles submitted by the Veteran in April 2014, including the relationship between sarcoidosis and inflammation and neurological residuals that could affect the eye, and the relationship between sarcoidosis and the development of pituitary macroadenoma.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


